Opinion by
Judge Pryor :
The right of the feme to sue we think is unquestioned, and that the petition presents a cause of action is equally certain. Various judgments are set up upon which executions issued, and upon which it is distinctly averred there was a return of no property found. The one exhibit filed shows a return of “not found” only; but it stands admitted on the record that the other executions were returned “no *623property found”. These allegations are not denied, and the admission is sufficient to give the chancellor jurisdiction and to let in other executions, although no such return has been made on them. The case, being made out by the appellee, Mrs. Lewis, authorizes a judgment in favor of Jaggers, also; and the fact that the land is ordered to be sold subject to Aldibrook’s mortgage does not prejudice the appellants.

Montgomery & Marriott, for appellants.


Wilson & Hobson, for appellees.

The petition of Williams to be made a party is not sworn to, nor does it appear that the assignment was made by Lampton to him. It may have been made after the institution of the action. Neither is Lampton entitled to a homestead as against these creditors, nor does his answer present any defense to the action. The judgment directing the manner of sale is not so defective as to authorize a reversal on that ground.
Judgment affirmed.